Citation Nr: 1812886	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection, to include compensation under 38 U.S.C. § 1151, for residuals of right knee surgery, performed in March 2010, at the VA Hospital in Seattle, Washington.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The case is currently under the jurisdiction of the RO in Togus, Maine.

The Veteran testified before the undersigned at a May 2015 Video Conference hearing.  The hearing transcript is of record.  

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a right shoulder disorder, has been received prior to considering the merits of the underlying issue.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection, to include compensation under 38 U.S.C. § 1151, for residuals of right knee surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1990, the RO denied the Veteran's claim for service connection for the residuals of a right shoulder injury.

2.  The evidence associated with the claims file subsequent to the June 1990 denial includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim for service connection for the residuals of a right shoulder injury.


CONCLUSION OF LAW

The evidence received since the June 1990 rating decision is not new and material, and the claim for service connection for the residuals of a right shoulder injury is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a June 1990 rating decision, the RO denied the Veteran's claim for service connection for a right shoulder injury, based on a finding that there was no evidence of a right shoulder injury in service.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was submitted in May 2013.

The evidence of record at the time of the June 1990 denial included service treatment records which are negative for any evidence of a right shoulder injury or disability during active service, to include at the time of the Veteran's discharge.  

The pertinent evidence of record added to the record since the June 1990 denial does not show that the Veteran had a right shoulder disability in service or that he has a current right shoulder disability related to service.  In this regard, the evidence includes the transcript of the May 2015 Video Conference hearing, where the Veteran testified that he injured his shoulder in service when he ran into a cement wall, at the same time he injured his right knee.  The evidence also includes VA treatment records showing treatment for right shoulder pain.  In 2001, the Veteran reported that his right shoulder pain had been present since October of that year.  He was diagnosed with a right shoulder strain and right shoulder pain with paresthesias.  These records do not indicate that the right shoulder problems are in any way related to an injury or disease during the Veteran's active military service.  In fact, as noted, the Veteran reported that the right shoulder pain had its onset in October 2001, many years after his service discharge in July 1988.

The Veteran is competent to testify to injuries incurred in service.  Therefore, the Board finds his reports of injuring his shoulder in service credible.  However, as the additional newly submitted evidence does not show that the Veteran has a current right shoulder disability related to his reported in-service injury, his testimony, together with this evidence, does not raise a reasonable possibility of substantiating his claim.  Not only are the VA treatment records void of any reports from the Veteran that his right shoulder problems started in service, but there is no medical opinion of record linking his current right shoulder problems with an injury during active service.

Absent evidence of a current right shoulder disability, which has been shown to be related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for the residuals of a right shoulder injury is not reopened.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for the residuals of a right shoulder injury, and the request to reopen is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that the Veteran is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. §§ 5107(a), 5103A (2012); 38 C.F.R. § 3.159(c) (2017).
 
Acquired Psychiatric Disorder

Under the Veterans Claims Assistance Act of 2000, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

Service treatment records do not contain evidence of a psychiatric disability.  

Post-service medical evidence shows that the Veteran has received VA treatment for PTSD and depression.

The Veteran reported during VA treatment and his May 2015 Video Conference hearing, that he has current psychiatric symptoms related to his witnessing of another soldier committing suicide during basic training, between May and June 1988, while they were assigned to C Company, Platoon 1057.  The RO requested information from the Veteran necessary to attempt to verify the stressor event, but the Veteran did not reply.  The Board is of the opinion that the Veteran should be afforded another opportunity to provide this information, so that action can be taken in an attempt to verify the Veteran's claimed stressor.

Furthermore, the medical evidence of record contains competent evidence of a current psychiatric disorder, including PTSD and depression.  The Veteran's reports of stressful incidents in service and psychiatric symptoms since service related to those incidents, provide evidence that a current psychiatric disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  There is no medical opinion of record addressing the etiology of the Veteran's psychiatric disorders.

Accordingly, a remand for an attempt to verify the reported stressor and an examination and medical opinion as to the etiology of any currently demonstrated acquired psychiatric disorder is necessary.  38 U.S.C. § 5103A(d) (2012).

Compensation Under 38 C.F.R. § 1151 for Residuals of Right Knee Surgery

The Veteran contends that his right knee never healed correctly following March 2010 right knee surgery at the VA Hospital in Seattle, Washington, and that he has had increased pain and instability in the right knee since his 2010 surgery.

In pertinent part, 38 U.S.C. § 1151 (2012) provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2017).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2017). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2017).

The Board notes that the Veteran has not yet been afforded an examination with respect to the § 1151 claim.  In the circumstances of this case, an examination is needed in order to fairly decide the merits of the Veteran's claim.

In addition, the Veteran testified at the May 2015 Video Conference hearing that he was hospitalized in June of 2002 for his right knee at St. Clair's Hospital in Tacoma, Washington.  As it appears that there may be available private treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  VA should obtain all relevant private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet App 78, 81 82 (1990), Bell v. Derwinski, 2 Vet App 611 (1992). 

The appellant is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated VA treatment records should be obtained and added to the claims folder/efolder.

2.  Contact the Veteran and request that he provide contact information as to all post-service treatment of his right knee disorder, including treatment at St. Claire's Hospital in Tacoma, Washington, and the names and addresses of any other health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact St. Claire's Hospital, and all other identified health care providers, and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3 159(e).

3.  After any necessary contact with the Veteran requesting additional information, an attempt should be made to verify the Veteran's reported inservice stressor - witnessing another soldier committing suicide, between May and June 1988, while assigned to Company C, Platoon 1057.  All actions taken in this regard should be reflected in the claims file.

4.  Following completion of the above, afford the Veteran an appropriate VA examination to determine the nature and etiology of his psychiatric disorder(s).  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressor or stressors are linked to the PTSD diagnosis.  

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such currently diagnosed psychiatric disorder was first manifested in service, is causally related to event(s) in service or is otherwise related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms/events, and that his reports must be considered in formulating the requested opinion.  
The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Afford the Veteran an examination and opinion by a specialist with the appropriate expertise at a VA facility to determine and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that VA right knee arthroscopic surgery in March 2010 caused additional right knee disability; and, if so, what the additional disability is and whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable. 

In rendering this opinion, the examiner should address whether a "reasonable health care provider" would have considered the Veteran's additional disability to be an ordinary risk of the treatment provided and would have disclosed such risk in connection with the treatment, regardless of what risks the treating physician actually foresaw and disclosed in the informed consent forms.

For the opinion to be adequate, the examiner must specifically comment as to the following: (a) Whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider; and, (b) whether VA furnished treatment without the Veteran's consent.

The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries/events as well as symptoms, and that his reports must be considered in formulating the requested opinion.  
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


